Exhibit 10.4

 

AMENDED AND RESTATED SECURED INSTALLMENT NOTE

 

$6,632,444.00

 

June 6, 2014

 

THIS NOTE AMENDS AND RESTATES AND IS EXECUTED AND DELIVERED IN SUBSTITUTION AND
REPLACEMENT OF, BUT NOT IN PAYMENT OF, A SECURED INSTALLMENT NOTE FROM MAKER TO
HOLDER DATED SEPTEMBER 17, 2002 IN THE ORIGINAL PRINCIPAL AMOUNT OF
$7,675,000.00 (AS AMENDED, SUPPLEMENTED, REPLACED, RENEWED OR OTHERWISE
MODIFIED, “PRIOR NOTE”).  THIS NOTE DOES NOT CANCEL OR SATISFY BORROWER’S
PAYMENT OBLIGATIONS UNDER THE PRIOR NOTE AND IS NOT A NOVATION, PROVIDED,
HOWEVER THE PRIOR NOTE AND THIS NOTE TOGETHER CONSTITUTE A SINGLE DEBT IN THE
PRINCIPAL AMOUNT OF $6,632,444.00.  ALL COLLATERAL, IF ANY, FOR THE PRIOR NOTE
SHALL CONTINUE TO SECURE PAYMENT OF THIS NOTE.

 

FOR VALUE RECEIVED, the undersigned, TRADEPORT DEVELOPMENT I, LLC having its
chief executive office at 204 West Newberry Road, Bloomfield, Connecticut 06002
(“Maker”), promises to pay to the order of FARM BUREAU LIFE INSURANCE COMPANY,
an Iowa corporation or its assigns (“Holder”) at its principal office located at
5400 University Avenue, West Des Moines, Iowa 50266, or at such other place as
Holder may designate in writing, the principal sum of Six Million Six Hundred
Thirty-Two Thousand Four Hundred Forty-Four and 00/100 Dollars ($6,632,444.00)
(together with interest from the date advanced on the balance of the principal
sum remaining from time to time unpaid at the rate of Five and Nine Hundredths
percent (5.09%) per annum (the “Base Interest Rate”) subject, however, to the
provisions of paragraphs F and O below. Interest only upon the principal amount
outstanding and unpaid shall be computed at the aforesaid rate and shall be paid
on the first day of the month following the date hereof or, at Holder’s option,
on the date hereof.  Thereafter, interest shall be computed as aforesaid and
such principal and interest shall be payable in monthly installments of
Fifty-Two Thousand Seven Hundred Sixty and 00/100 Dollars ($52,760.00) the first
of which shall be due and payable on the first day of August, 2014 (the “First
Monthly Payment Date”), and the succeeding installments of which shall be due
and payable on the first day of each and every month thereafter, except that the
entire unpaid balance of said principal and all accrued interest shall be due
and payable in full on the first day of July, 2029 (the “Maturity Date”).  All
terms not otherwise defined herein shall have the same meanings as set forth in
the Mortgage (as defined in paragraph C below).  The following terms and
provisions shall apply to this Note:

 

A.                                    All interest referred to and payable
pursuant to this Note shall be calculated on the basis of a three hundred sixty
(360) day year consisting of twelve (12) thirty (30) day months. So long as no
Event of Default occurs or exists all monthly payments on account of the
indebtedness evidenced by this Note, or otherwise pursuant to this Note, shall
be applied in the following order: (i) first to late charges; (ii) second to the
repayment of monies as may be advanced by Holder under the Mortgage, defined
below, with interest thereon, until such monies are fully repaid, (iii)

 

1

--------------------------------------------------------------------------------


 

third to the payment of any costs (including attorneys’ fees) incurred by Holder
in enforcing collection hereof; (iv) fourth to interest on the unpaid principal
balance of this Note; and (v) fifth to the unpaid principal balance of this
Note.  In the event an Event of Default occurs or exists Holder shall have the
absolute right to apply any and all monthly payments on account of the
indebtedness evidenced by this Note, or otherwise pursuant to this Note may be
applied in any order that Holder deems appropriate, in its sole and absolute
discretion.

 

B.                                    Unless and until Maker is otherwise
notified in writing by Holder, all monthly payments due on account of the
indebtedness evidenced by this Note shall be made by electronic funds transfer
debit transactions utilizing the Automated Clearing House (“ACH”) network of the
U.S. Federal Reserve System and shall be initiated by Holder from Maker’s
account (as shall have been previously established by Maker and approved by
Holder) at an ACH member bank (the “ACH Account”) for settlement on the first
day of each month as provided hereinabove; provided, however, that if the first
day of any such month is a Saturday, Sunday or holiday, then settlement shall be
made on the immediately following day which is not a Saturday, Sunday or
holiday. Maker hereby authorizes Holder to electronically initiate the transfer
of all monthly payments required on this Note by Automated Clearing House
transfer of funds.

 

Maker shall, prior to each payment due date, deposit and/or maintain sufficient
funds in the ACH Account to cover all debit transactions initiated or to be
initiated hereunder by or for Holder.

 

Concurrently with the delivery of this Note, Maker has executed and delivered
written authorization to Holder to effect the foregoing and will from time to
time execute and deliver further authorization to effect payment through
Automated Clearing House transfer. Maker has delivered to Holder, concurrently
with or prior to Maker’s execution and delivery of this Note, a voided blank
check or a pre-printed deposit form for such ACH Account showing Maker’s ACH
Account number with the ACH member bank and showing the ACH member bank routing
number.

 

Notwithstanding the foregoing regarding the ACH member bank and the ACH network
system, any failure, for any reason (other than a reason completely outside the
control of Maker), of the ACH network system or any electronic funds transfer
debit transaction to be timely or fully completed shall not in any manner
relieve Maker from its obligations to promptly, fully and timely pay and make
all payments or installments provided for under this Note when due, and to
comply with all other of Maker’s obligations under this Note or any other
documents evidencing or securing the Note; or relieve Maker from any of its
obligations to pay any late charges due or payable under the terms of this Note.
Any failure of the ACH network system or of any electronic funds transfer debit
transaction to timely or fully complete any payment due hereunder which is
completely outside the control of Maker shall not cause Maker to be in default
hereunder nor allow for the imposition of any late charges or default interest
unless Maker does not cause such payment to be made within two (2) business days
after being notified of such failure.  Maker shall provide Holder with at least
ten (10) days prior written notice of any change in the ACH information provided
above and Maker shall not change ACH member banks without first obtaining
Holder’s written approval.

 

C.                                    This Note is secured by, among other
things, (i) that certain Mortgage, Security Agreement, Financing Statement and
Fixture Filing with Absolute Assignment of Rents and

 

2

--------------------------------------------------------------------------------


 

Leases dated September 17, 2002 executed by Maker, as grantor, as amended by
First Modification of Mortgage and Loan Documents dated as of April 16, 2004 and
Second Modification of Mortgage and Loan Documents dated as of June 6, 2014 (as
so amended, the “Tradeport Mortgage”) and encumbering certain real and personal
property and other rights and improvements, as more particularly described in
the Tradeport Mortgage (the “Tradeport Property”); and (ii) that certain
Mortgage, Security Agreement, Financing Statement and Fixture Filing with
Absolute Assignment of Rents and Leases dated March 12, 2001 executed by Griffin
Center Development I, LLC (“Griffin Center”), as grantor, as amended by First
Modification of Mortgage and Loan Documents dated as of June 6, 2014 (as so
amended, the “Griffin Center Mortgage”) (the Griffin Center Mortgage and the
Tradeport Mortgage, together, the “Mortgage”) and encumbering certain real and
personal property and other rights and improvements, as more particularly
described in the Tradeport Mortgage (the “Tradeport Property”) (the Tradeport
Property and the Griffin Center Property, together, the “Property”) which
Griffin Center Mortgage is evidenced by that certain Amended and Restated
Secured Installment Note from Griffin Center, as maker, to Holder dated of even
date herewith (the “Griffin Center Note”) and been guaranteed by the Maker in
accordance with the provisions of that certain Guaranty from Maker, as
guarantor, to Holder dated of even date herewith (the “Guaranty”).  In the event
Maker fails to pay any payment of principal or interest or both under this Note
or the Griffin Center Note on the date the same is due, or if any other or
further default occurs or exists under this Note, the Griffin Center Note, the
Tradeport Mortgage, the Griffin Center Mortgage, or under any other agreement,
document or instrument executed, delivered or given to evidence or secure this
Note, the Griffin Center Note or any sums advanced in connection with this Note
or the Griffin Center Note (the Mortgage, this Note, the Griffin Center Note and
all other such agreements, documents, and instruments evidencing both loans are
herein collectively called the “Loan Documents”), or if any Event of Default
occurs or exists, or upon the filing by Maker of any petition for bankruptcy,
reorganization or arrangement pursuant to federal or state law, or the consent
to or acquiescence in such filing by or with respect to Maker, then this Note
and the Griffin Center Note shall be in default and Holder may, without notice
to Maker, accelerate the maturity of this Note and the Griffin Center Note;
provided, however, in the event of the filing of any involuntary petition for
bankruptcy, reorganization or arrangement pursuant to federal or state law with
respect to Maker to which Maker does not consent to or acquiesce, Maker shall
have a sixty (60) day period in which to cure such default and in the event
Maker does not cure within said sixty (60) day period then Holder may, without
notice to Maker, accelerate the maturity of this Note and the Griffin Center
Note. Upon acceleration, the entire unpaid principal balance plus all accrued
interest thereon, and any Prepayment Premium (defined below) and/or late charges
provided for in this Note and the Griffin Center Note, shall, regardless of the
Maturity Date specified hereinabove, at the option of Holder, be and become
immediately due and payable, without any further notice or demand, such notice
and demand being expressly waived, anything contained herein, in the Mortgage,
in any other of the Loan Documents, or in any other instrument now or hereafter
securing this Note and the Griffin Center Note to the contrary notwithstanding.
Said option shall continue until all such defaults have been cured.

 

D.                                    The principal of the indebtedness
evidenced by this Note may not be prepaid in whole or in any part except as
specifically provided in this paragraph.

 

(1)                                 Maker agrees that Maker is absolutely and
unconditionally prohibited from prepaying all or any portion of the principal of
the indebtedness evidenced by this Note prior to the first day of the Seventh
(7th) Loan Year (as defined below). Thereafter, upon at least thirty

 

3

--------------------------------------------------------------------------------


 

(30) days prior written notice to Holder of the Maker’s intention to prepay this
Note, and provided that Maker shall not be in default hereunder; no Event of
Default (as defined in the Mortgage) has occurred and is continuing, and Maker
shall not have caused or permitted to occur or exist an event which with the
giving of notice or the passage of time (or both) would constitute, ripen into
or result in a default under this Note or an Event of Default, Maker shall have
the privilege of prepaying all (but not less than all) of the unpaid principal
balance and all accrued interest of and on the indebtedness evidenced by this
Note on any monthly installment payment due date, provided that Maker shall also
pay a prepayment premium (“Prepayment Premium”) equal to the greater of: (a) one
percent (1%) of the then outstanding principal balance of the indebtedness
evidenced by this Note; or (b) the “Yield Maintenance Premium,” which shall be
defined as being equal to the present value, discounted at the yield of the
6.125% Treasury bond or note due August 15, 2029 (or similar issue if this issue
is no longer traded), as reported in The Wall Street Journal on the fifth (5th)
business day preceding the prepayment date for the number of months remaining
between the prepayment date and the Maturity Date, of a series of payments equal
in number to the number of months from the prepayment date to the Maturity Date
where the amount of each payment is equal to (i)  the product obtained by
multiplying  the difference obtained by subtracting the yield to maturity on the
above-stated Treasury bond or note from the Base Interest Rate of this Note (but
not below zero), times the unpaid principal balance evidenced by this Note on
the day of and immediately preceding prepayment, (ii)  divided by twelve
(representing 12 months).

 

(2)                                 A “Loan Year” shall be a period of twelve
consecutive months, the first of which shall commence on the due date of the
first installment of principal and interest hereunder (and the first Loan Year
also shall include the period from the date hereof until such date), and each
succeeding Loan Year shall commence on the anniversary of such date.

 

(3)                                 Once Maker notifies Holder of Maker’s
intention to make any prepayment permitted under the foregoing provisions of
this paragraph D, Maker agrees to and shall be required to make the prepayment
in accordance with such provisions.  Maker’s failure to do so shall constitute a
default under this Note.

 

(4)                                 The Prepayment Premium required to be paid
hereunder is to compensate Holder, and its successors and assigns, for the loss
of interest it would otherwise earn on the principal hereof if such principal
were allowed to remain outstanding, and for the cost incurred in connection with
reinvestment of principal so prepaid at an earlier date than the Maturity Date.
Any prepayment specified in the notice of intention to prepay referred to above
shall become due and payable at the time provided in said notice (provided that
such notice shall be given in accordance with the terms of this Note).
Notwithstanding anything to the contrary above, the Prepayment Premium shall be
payable regardless of whether or not the indebtedness evidenced by this Note is
prepaid voluntarily or involuntarily or as the result of the exercise by Holder
of any one or more of its rights and/or remedies on any Event of Default under
this Note, the Mortgage or any other Loan Documents or during any period when
prepayment is either not permitted, or is conditionally permitted (except that
no Prepayment Premium shall be payable on involuntary prepayments by reason of:
application of the proceeds of any proceedings in eminent domain, or proceedings
in lieu thereof, or of the proceeds of fire or other casualty insurance or by
operation of Section 7.01 of the Mortgage). Holder shall not be required to
accept, negotiate about or consider any prepayment or tendered prepayment unless
and until all terms and conditions of this Note have been strictly complied
with.

 

4

--------------------------------------------------------------------------------


 

(5)                                 If upon default by Maker hereunder or under
the Mortgage and/or other Loan Documents and following the acceleration of the
maturity hereof, as herein provided, a tender of payment of the amount necessary
to satisfy the indebtedness evidenced hereby is made by Maker, or by anyone on
its behalf, prior to a foreclosure sale or trustee’s sale held under or pursuant
to the Mortgage, such tender shall be deemed to constitute an evasion of the
payment terms hereof and shall be deemed to be a prepayment hereunder and any
such prepayment shall also include the Prepayment Premium required above in this
Note in connection with prepayment, or if, at that time, there be no such
privilege of prepayment such payment shall also include a premium for such
prepayment in an amount which is the greater of (a) five percent (5%) of the
then outstanding principal balance of this Note, or (b) the Yield Maintenance
Premium determined in accordance with paragraph D(1)(b) above.

 

(6)                                 Notwithstanding anything to the contrary in
this paragraph D, any prepayment of the Note shall require prepayment of the
Griffin Center Note so that both this Note and the Griffin Center Note are paid
in full at the same time.

 

BY INITIALING BELOW, MAKER EXPRESSLY ACKNOWLEDGES, AGREES AND UNDERSTANDS THAT,
PURSUANT TO THE TERMS OF THIS NOTE, MAKER HAS AGREED THAT MAKER HAS NO RIGHT TO
PREPAY THIS NOTE IN WHOLE OR IN PART FOR THE APPLICABLE PERIOD (THE “CLOSED
PERIOD”) SET FORTH ABOVE IN THIS NOTE; THAT AFTER SUCH CLOSED PERIOD MAKER HAS
NO RIGHT TO PREPAY THIS NOTE IN WHOLE OR IN PART WITHOUT PREPAYMENT PREMIUM
EXCEPT ONLY AS OTHERWISE EXPRESSLY PROVIDED IN THIS NOTE; AND THAT MAKER SHALL
BE LIABLE FOR THE PAYMENT OF A PREMIUM FOR PREPAYMENT OF THIS NOTE ON
ACCELERATION OF THIS NOTE IN ACCORDANCE WITH ITS TERMS. FURTHERMORE, BY
INITIALING BELOW, MAKER EXPRESSLY ACKNOWLEDGES, AGREES AND UNDERSTANDS THAT
HOLDER HAS MADE THE LOAN EVIDENCED BY THIS NOTE IN RELIANCE ON SUCH AGREEMENTS
OF MAKER AND HOLDER WOULD NOT HAVE MADE SUCH LOAN WITHOUT SUCH AGREEMENTS.

 

E.                                     This Note is given for an actual loan in
the above amount and is the promissory note or note referred to in and secured
by the Mortgage. All of the agreements, conditions and covenants contained in
the Mortgage which are to be kept and performed by the Maker are hereby made a
part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein, and the Maker covenants and agrees to keep and
perform them, or cause them to be kept and performed, strictly in accordance
with their terms.

 

F.                                      After the Maturity Date, and/or upon and
after the occurrence or existence of any Event of Default under this Note, the
Mortgage, or any of the other Loan Documents (including, without limitation, any
failure to pay any monthly payment of principal, interest or any other sums on
the date due), each and every  payment of principal, accrued interest and other
sums (including the entire unpaid principal balance of the indebtedness
evidenced by this Note in the event of an acceleration of this Note), shall bear
interest at the rate of fifteen percent (15%) per annum (the “Default Rate”)
until paid in full.

 

5

--------------------------------------------------------------------------------


 

G.                                    The Maker recognizes that default by the
Maker in making the payments herein agreed to be paid when due will result in
the Holder incurring damages, consisting of, among other things, the incurrence
of additional expense in servicing the Loan Documents, loss to the Holder of the
use of the money due, and frustration to the Holder in meeting its other
financial commitments.  Therefore, the Maker agrees that, if, for any reason,
the Maker fails to pay when due any payment due under this Note or under any of
the other Loan Documents, then the Holder shall be entitled to a payment on
account of the damages and detriment caused thereby.  The parties hereto
acknowledge, however, that it is extremely difficult and impractical to
ascertain the extent of such damages; accordingly, the Maker agrees that, if the
Maker fails to pay when due any payment due under this Note or under any of the
other Loan Documents, then the Maker shall pay to the Holder, promptly upon the
Holder’s demand therefor, an amount equal to five cents ($0.05) for each dollar
($1.00) overdue, which amount the parties hereto agree represents a reasonable
estimate of the damages sustained by the Holder.

 

H.                                   Time is of the essence hereof and of every
payment, obligation or duty to be performed or paid on the part of Maker.

 

I.                                        Maker agrees that if, and as often as,
this Note is placed in the hands of an attorney for collection or to defend or
enforce Holder’s rights hereunder or under any instrument securing payment
hereof, whether or not suit be brought, the Maker will pay to Holder its
attorneys’ fees and all court costs and other fees and expenses incurred in
connection therewith including, without limitation, any professional or expert
witness fees.

 

J.                                        If Holder advances funds as provided
under the Loan Documents, including, but not limited to, advances to pay taxes
accrued against the Property or advanced funds to protect the Property or any
collateral securing this Note, such advances shall be added to the unpaid
principal balance of this Note and shall accrue interest at the Default Rate and
shall be and become immediately due and payable without notice or demand.

 

K.                                   Maker, any and all guarantors and endorsers
hereof and all other persons who may be or become liable for all or any part of
the obligations or debts hereunder severally waive demand, presentment for
payment, protest, notice of protest, notice of nonpayment and notices of every
kind and also waive any suretyship and guaranty/guarantor defenses generally.
Said parties consent to any extension of time (whether one or more) of payment
of this Note, or the release of any party liable for payment or partial payment
of this obligation. Any extension or release may be made without notice to any
party and without discharging said party’s liability hereunder.

 

L.                                     All notices to be given by Holder to
Maker or by Maker to Holder pursuant to this Note shall be sufficient if
delivered to a nationally recognized overnight delivery service, to the
following described addresses of the parties hereto, or to such other address as
a party may request in writing: (1) If to Maker, then at its address first set
forth above in this Note, with a copy to Griffin Land & Nurseries, Inc., One
Rockefeller Plaza, Suite 2301, New York, New York 10020, and Thomas M.
Daniels, Esq., Murtha Cullina, CityPlace I, 185 Asylum Street, 29th Floor,
Hartford, Connecticut 06103; and (2) if to Holder, then to 5400 University
Avenue, West Des Moines, Iowa 50266, Attn: Real Estate and Commercial Mortgage
Manager; with a copy to Parker

 

6

--------------------------------------------------------------------------------


 

& McNeill, P.L.C., 5400 University Avenue, West Des Moines, Iowa 50266. Any time
period provided in the giving of any notice hereunder shall commence upon, and
any notice given in accordance herewith shall be effective upon, the date
delivered to said overnight delivery service.

 

M.                                 Holder shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies hereunder
unless such waiver is in writing and signed by the Holder, and then only to the
extent specifically set forth in the writing. A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.

 

N.                                    The remedies of Holder, as provided
herein, in the Mortgage and in the other Loan Documents are not exclusive and
such remedies, and those otherwise available in law or equity, shall be
cumulative and concurrent and may be pursued singularly, successively or
together, at the sole discretion of Holder, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof.

 

O.                                    Notwithstanding anything to the contrary
contained in this Note, Maker shall not be obligated to pay, and Holder shall
not be entitled to charge, collect, receive, reserve, or take, interest (it
being understood that “interest” shall be calculated as the aggregate of all
charges which constitute interest under applicable law that are contracted for,
charged, reserved, received, or paid) in excess of the maximum non-usurious
interest rate, as in effect from time to time, which may be charged, contracted
for, reserved, received, or collected by Holder in connection with this Note and
the other Loan Documents (such rate, the “Highest Lawful Rate”).  During any
period of time in which the interest rates specified herein exceed the Highest
Lawful Rate, interest shall accrue and be payable at the Highest Lawful Rate;
provided that, if the interest rates decline below the Highest Lawful Rate,
interest shall continue to accrue and be payable at the Highest Lawful Rate (so
long as there remains any unpaid principal with respect to the loan evidenced
hereby) until the interest that has been paid equals the amount of interest that
would have been paid if interest had at all times accrued and been payable at
the applicable interest rates specified herein.  If, for any reason, Holder
receives anything of value as interest or anything deemed interest by applicable
law under this Note, any of the other Loan Documents, or otherwise that results
in Holder receiving interest in an amount in excess of the Highest Lawful Rate,
then the amount of such excess shall be applied to the reduction of the
principal amount owing hereunder or on account of any other indebtedness of
Maker to Holder, and not to the payment of interest.  If, however, the amount of
such excess exceeds the unpaid principal balance of all indebtedness of Maker to
Holder such amount shall be refunded to Maker.  In determining whether or not
the interest paid or payable with respect to any indebtedness of Maker to Holder
exceeds the Highest Lawful Rate, Maker and Holder shall, to the maximum extent
permitted by applicable law:  (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest; (ii) exclude voluntary
prepayments and the effects thereof; (iii) amortize, prorate, allocate and
spread the total amount of interest throughout the actual term of such
indebtedness so that it does not exceed the maximum amount permitted by
applicable law; or (iv) allocate interest between portions of such indebtedness
so that, to the greatest extent possible, no such portion shall bear interest at
a rate greater than the maximum rate permitted by applicable law.  For purposes
of this

 

7

--------------------------------------------------------------------------------


 

Section, the term “applicable law” means the internal laws of the State of
Connecticut, but, to the extent, contrary to the express intent of the parties,
such choice of law is found to be inapplicable to this Note, then “applicable
law” shall mean that law in effect from time to time and applicable to this loan
transaction which lawfully permits the charging and collection of the highest
permissible, lawful, non-usurious rate of interest on such loan transaction and
this Note, and, to the extent controlling, laws of the United States of America.

 

P.                                      This Note is to be governed by and
construed in accordance with the laws of the State of Connecticut (excluding
conflict of laws rules).

 

Q.                                    In case any one or more of the provisions
of this Note shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Note, and this Note shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein. If any one or more of the provisions contained in this Note
shall for any reason be held to be excessive as to amount, time, duration,
scope, activity, or subject, such provisions shall be construed by limiting and
reducing it so as to make such provision enforceable to the extent compatible
with the law applicable to this Note.

 

R.                                    Whenever used herein, the singular number
shall include the plural, the plural the singular and the words “Maker” and
“Holder” shall be deemed respectively to include the named payor and payee under
this Note and their respective successors and assigns.  The term “Maker” also
shall include any other person who at any time owns all or any portion of the
Property, but nothing herein shall authorize Maker to sell, transfer or convey
all or any portion of the Property except as may be expressly permitted under
the Mortgage.

 

S.                                      All amounts due and payable hereunder
shall be due and payable as provided herein but without any offset, deduction,
decrease or hold-back of any kind for any reason.

 

T.                                     (1)                                
Anything contained in any provision of this Note to the contrary notwithstanding
(but subject to subparagraph (2) of this paragraph T), if any foreclosure
proceeding is brought under the provisions of the Mortgage or otherwise to
enforce such provisions or those of this Note, or if Maker is otherwise in
default under this Note, Holder shall not be entitled to take any action to
procure any money deficiency judgment or deficiency decree against Maker, its
manager, agents or members (excluding however, the liability of any such parties
under any separate guaranty or indemnity agreements), it being understood and
agreed that Holder’s recourse hereunder shall be limited to Maker’s interest in
the land, improvements, furnishings, fixtures, equipment and other real and
personal property encumbered by or on which a security interest, lien or
encumbrance is granted or taken pursuant to the Mortgage and other Loan
Documents, as well as to the enforcement of the lien created by the Mortgage and
other Loan Documents, and to the collateral and other security held by the
Holder; provided, however, that nothing in the provisions of this paragraph
shall be deemed to limit, alter or impair the enforceability of the rights and
remedies of Holder under the Mortgage and/or any other Loan Documents, against
the Property (as defined in the Mortgage), or against any other property which

 

8

--------------------------------------------------------------------------------


 

may from time to time be given to Holder as security for the performance of
Maker’s obligations hereunder or under the Mortgage or any other Loan Document.

 

(2)                                 Notwithstanding the provisions of
subparagraph (1) of this paragraph T, the provisions of this paragraph limiting
Holder’s recourse shall be null and void and of no force and effect and Maker
and all Maker’s assets shall be fully liable for, and subject to, judgments,
money deficiency judgments and decrees arising from and to the extent of any
loss or cost, expense or damage suffered by Holder as a result of or in
connection with any one or more of the following:

 

(i)                                     Maker misapplying any insurance or
condemnation proceeds under the Mortgage;

 

(ii)                                  any act of fraud of Maker (or any trustee,
beneficiary, shareholder or general partner of Maker) or any fraudulent
statement contained herein, in the Mortgage or in any of the other Loan
Documents or in any other agreement, certificate or instrument delivered
pursuant thereto or in connection therewith;

 

(iii)                               any material misrepresentation of Maker or
any trustee, beneficiary, shareholder, general partner or member of Maker in
connection with the Mortgaged Property (as defined in the Mortgage) or any
material misrepresentation contained herein, in the Mortgage or in any of the
other Loan Documents or in any other agreement, certificate or instrument
delivered pursuant to or in connection therewith;

 

(iv)                              Maker collecting Rents (as defined in the
Mortgage) more than one (1) month in advance; or Maker failing to apply Rents in
the manner and for the purposes provided for in the Mortgage and in any other
Loan Document, subject, however, to the operation of Section 5.03 of the
Mortgage, which may result in Maker being permitted to retain a portion of the
monthly Rents for its own account;

 

(v)                                 Maker misapplying any security deposits made
under any Lease (as defined in the Mortgage);

 

(vi)                              Maker failing to comply with the Section 3.19
of the Mortgage or any other provision thereof or of any other Loan Document
relating to compliance with applicable environmental laws and/or Legal
Requirements (as such terms are defined in the Mortgage);

 

(vii)                           any diminution in value of the Mortgaged
Property arising from the waste (either actual or permissive) of Maker;

 

(viii)                        the amount of any deductible amount under a policy
of insurance relating to the Mortgaged Property;

 

9

--------------------------------------------------------------------------------


 

(ix)                              the failure of Maker to maintain in effect any
insurance required under the Mortgage or the failure of Maker to pay any taxes
and/or assessments required to be paid under the Mortgage or under any other
Loan Documents;

 

(x)                                 the filing by Maker of any petition for
bankruptcy, reorganization or arrangement pursuant to federal or state law, or
the consent to or acquiescence in such filing by or with respect to Maker, or if
Maker shall institute any proceeding for the dissolution or liquidation of
Maker, or if Maker shall make an assignment for the benefit of creditors;

 

(xi)                              Maker making any payment after an Event of
Default to any person to the extent such payment shall be deemed to be a
fraudulent conveyance under applicable laws;

 

(xii)                           Maker making, directly or indirectly, any
unauthorized transfers of any interest in the Property as provided in the
Mortgage;

 

(xiii)                        Maker making any unauthorized amendments to
Leases;

 

(xiv)                       any claim, by reason of the operation of federal
bankruptcy, state insolvency, or similar creditors’ rights laws, that the
transaction creating the Mortgage was a fraudulent transfer, a fraudulent
conveyance, or a preferential transfer;

 

(xv)                          the pending litigation in the Connecticut Superior
Court, Judicial District of Stratford, captioned Estate of Christopher A.
Clement, et al. v. Proline Electric and Construction LLC et al. Docket No.
HHD-CV12-6032451S (the “Clement Litigation”) and any claims, suits, and actions
related to the Clement Litigation (regardless of which persons may be involved
in any such other claims, suits or actions) or that may arise in the future
related to the Clement Litigation (regardless of which persons may be involved
in any such other claims, complaints or actions) ; Borrower shall appear in and
defend (with counsel reasonably satisfactory to Lender) any suit, hearing,
action or proceeding in connection with the foregoing; and the parties agree
that Section 3.12 of the Tradeport Mortgage also applies to all such matters;
and

 

(xvi)                       any and all costs and expenses, including attorneys’
fees and expenses, incurred by Holder in connection with the enforcement of any
of the foregoing recourse provisions.

 

U.                                    This Note (and, to the extent referred to
herein, the Mortgage and the other Loan Documents) constitutes the full and
complete integrated agreement with respect to the subject

 

10

--------------------------------------------------------------------------------


 

matter hereof and supersedes any prior or contemporaneous oral or written
agreements, including, but not limited to, that certain commitment letter dated
April 15, 2014 from Holder to Griffin Land & Nurseries, Inc. as modified and
supplemented (collectively the “Commitment Letter”). Maker acknowledges that the
Commitment Letter may contain terms and provisions different than or in addition
to those set forth in this Note, the Mortgage or the other Loan Documents and
that this Note, the Mortgage or the other Loan Documents may contain provisions
not set forth in the Commitment Letter. By signing this Note, Maker agrees that
any such different or additional terms or provisions are superseded by the
provisions of this Note, the Mortgage and the other Loan Documents (except that
nothing in the foregoing shall supersede any provisions of the Commitment Letter
obligating Maker to pay or reimburse to Holder any fees, deposits, costs or
expenses in connection with the loan made by Holder to Maker that is evidenced
by this Note and such provisions shall remain binding on Maker).

 

V.                                    By signing below, Maker acknowledges
receiving a copy of this Note and acknowledges receiving a copy of all documents
signed by Maker in connection with this Note.

 

W.                                 This instrument may be executed in several
counterparts, which together shall constitute but one and the same instrument.

 

X.                                    MAKER HEREBY REPRESENTS, COVENANTS AND
AGREES THAT IT IS ENGAGED PRIMARILY IN COMMERCIAL PURSUITS, THAT THE PROCEEDS OF
THIS NOTE SHALL BE USED FOR GENERAL COMMERCIAL PURPOSES (AND NOT FOR ANY
PERSONAL, FAMILY OR HOUSEHOLD PURCHASE, ACQUISITION OR USE) AND THAT THE LOAN IS
A “COMMERCIAL TRANSACTION” WITHIN THE MEANING OF SECTION 52-278A(A) OF THE
CONNECTICUT GENERAL STATUTES (REV. 1958), AS AMENDED.

 

MAKER AND EACH ENDORSER, GUARANTOR OR SURETY OF THIS NOTE HEREBY WAIVE ALL
RIGHTS TO NOTICE, PRIOR JUDICIAL HEARING OR COURT ORDER UNDER SECTION 52-278A ET
SEQ. OF THE CONNECTICUT GENERAL STATUTES (REV. 1958) AS AMENDED OR UNDER ANY
OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THAT
LENDER MAY EMPLOY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.

 

Y.                                    THE PARTIES HERETO, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF
ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR
OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR

 

11

--------------------------------------------------------------------------------


 

RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
PARTIES.

 

IMPORTANT:   READ BEFORE SIGNING.  THE TERMS OF THIS NOTE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  MAKER MAY CHANGE THE TERMS OF THIS NOTE ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT
EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS HOLDER.

 

[Remainder of page intentionally left blank, signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has caused this Note to be signed and delivered on the
day and year first written above.

 

 

 

BORROWER:

 

 

 

 

 

TRADEPORT DEVELOPMENT I, LLC

 

 

 

 

 

 

By:

River Bend Holdings, LLC, its sole Member

 

 

 

 

 

 

 

 

By:

Griffin Land, LLC, its sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

Name: Anthony Galici

 

 

 

 

Title: Vice President

 

 

STATE OF CONNECTICUT

)

 

 

 

)ss. Hartford

COUNTY OF HARTFORD

)

 

 

On this the 5th day of June, 2014, before me, the undersigned officer,
personally appeared Anthony Galici, known to me (or satisfactorily proven) to be
the person whose name is subscribed to the within instrument, and acknowledged
himself to be the Vice President of Griffin Land, LLC, the sole Member of River
Bend Holdings, LLC, which is the sole Member of TRADEPORT DEVELOPMENT I, LLC, a
limited liability company, and that he, as such Vice President of Griffin Land,
LLC, being authorized to do, executed the foregoing instrument as the free act
and deed of TRADEPORT DEVELOPMENT I, LLC for the purposes contained therein by
signing the name of TRADEPORT DEVELOPMENT I, LLC by himself as the Vice
President of Griffin Land, LLC.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

/s/ Thomas M. Daniells

 

Commissioner of the Superior Court/

 

Thomas M. Daniells

[Affix Notarial Seal]

 

 

[SIGNATURE PAGE TO SECURED INSTALLMENT NOTE]

 

13

--------------------------------------------------------------------------------